Citation Nr: 0610458	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  95-16 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a liver disorder, 
claimed as due to exposure to Agent Orange.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had honorable active service from June 1960 to 
July 1968, followed by a period of service ending in 1971 
with an other than honorable discharge.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Board Remanded the claims in January 2004.  

During the pendency of this appeal, an August 1994 
administrative decision determined that the veteran was not 
eligible for benefits based on military service from July 
1969 to September 1971, based on the character of the 
discharge at the conclusion of that period of service.  The 
veteran did not appeal that determination.

During the pendency of this appeal, claims of entitlement to 
service connection for coronary artery disease with 
hypertension and pericarditis and a request to reopen a claim 
of entitlement to service connection for chronic obstructive 
pulmonary disease were denied by a rating decision issued in 
July 2003.  By a rating decision issued in September 1997, a 
claim for service connection for adenocarcinoma of the 
prostate was granted, and a claim for nonservice-connected 
pension was denied.  In November 2001, claims of eligibility 
for Dependents' Education Assistance and for special monthly 
compensation based on aid and attendance were denied.  By a 
rating decision issued in October 2002, an effective date of 
March 14, 1996, was granted for the award of service 
connection for adenocarcinoma of the prostate.  The record 
before the Board does not disclose that the veteran disagreed 
with any of these decisions in any way, and these claims are 
not before the Board for appellate review.  

The veteran did dispute a September 1998 rating decision 
which reduced the disability rating assigned for 
adenocarcinoma of the prostate, and that reduction was 
withdrawn by a July 199 rating decision.  No issue regarding 
the disability evaluation assigned for service-connected 
adenocarcinoma of the prostate is before the Board.




FINDINGS OF FACT

1.  Service medical records and unit records conflict with 
the veteran's statements regarding stressors in service, and 
fail to corroborate any claimed stressor.  

2.  The medical evidence establishes that the veteran has not 
been treated for PCT, a liver disorder, or peripheral 
neuropathy, during the pendency of this claim, and that no 
current diagnosis of PCT, a liver disorder, or peripheral 
neuropathy, has been assigned during the pendency of this 
claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or as a result of active 
military service or any incident thereof.  38 U.S.C.A. §§ 
1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).

2.  The criteria for service connection for PCT, claimed as 
due to exposure to Agent Orange, have not been met.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  The criteria for service connection for a liver disorder, 
claimed as due to exposure to Agent Orange, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).

4.  The criteria for service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred the claimed disorders 
as a result of his service in Vietnam.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran's claims were received in 1993, 
more than seven years prior to enactment of the VCAA.  The 
initial adverse rating decision was issued in 1995, more than 
five years prior to the enactment of the VCAA, and the 
veteran's substantive appeal was perfected in that same year, 
after a statement of the case (SOC) was issued.  

Following enactment of the VCAA, in August 2002, the RO 
issued a letter which specifically advised the veteran of the 
enactment of the VCAA, and advised the veteran that claims 
which had been denied as not well-grounded would be reviewed 
on the merits.  This letter advised the veteran of each of 
the major provisions of the VCAA, including the duties to 
notify and assist the veteran, and advised him of the 
evidence required to substantiate claims of entitlement to 
service connection.  The letter advised him of the types of 
evidence VA would attempt to obtain on his behalf.  This 
letter specifically advised him that he should submit current 
medical evidence regarding his claimed disorders.  The 
veteran responded by indicating that he was being treated for 
the claimed disorders at the correctional facility where he 
was being held.  Those clinical records have been obtained.

In June 2003, the RO again notified the veteran that his 
claims were being developed, and this letter again advised 
him of the evidence required to substantiate claims of 
entitlement to service connection, advised him of the types 
of evidence VA would attempt to obtain on his behalf, and 
advised him of his responsibility to identify evidence he 
wanted VA to obtain for him.  

The Board's January 2004 Remand advised the veteran of the 
types of evidence the Appeals Management Center (AMC) or RO 
would attempt to obtain.  The Board's Remand clearly advised 
the veteran that there was no current medical evidence of a 
diagnosis of PCT, a liver disorder, or peripheral neuropathy.  

In March 2004, the AMC issued a letter which advised the 
veteran of the status of his claims, advised him of the 
evidence required to substantiate claims of entitlement to 
service connection, advised him of the types of evidence VA 
would attempt to obtain on his behalf, advised him of his 
responsibility to identify evidence he wanted VA to obtain 
for him, and advised the veteran to notify VA "about any 
additional information or evidence" VA should attempt to 
obtain.  The letter also advised the veteran to provide "any 
evidence in your possession that pertains to your claim."

The veteran's complete personnel file, including assignments 
and records of judicial punishments, has been obtained and 
associated with the claims files.  The AMC requested the 
records associated with the veteran's claim for Social 
Security Administration (SSA) benefits, but those records 
have been discarded by SSA, and are not available.  The AMC 
obtained the unit histories relevant to the veteran's 
allegations of exposure to stressors in service.  
Correctional facility records have been associated with the 
claims files.  There are no records identified by the veteran 
which have not been sought, and all actions directed by the 
Board in its January 2004 Remand have been completed.  

In November 2005, the AMC issued a supplemental statement of 
the case (SSOC) which readjudicated the claims and included 
the complete text of 38 C.F.R. § 3.159, among other 
applicable regulations.  

The numerous communications to the veteran prior to the 
enactment of the VCAA, the discussion in the Board's January 
2004 Remand, the duty to assist letters issued in 2002, 2003, 
and 2004, the rating decisions, and the November 2005 SSOC, 
together with other correspondence and communications of 
record, including the rating decisions, have provided the 
veteran with any and all notice required under the VCAA.  The 
Board finds that the claimant is aware of the evidence 
required to substantiate his claims, and has been notified of 
the veteran's responsibility and VA's responsibilities as to 
obtaining or providing evidence.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

The veteran was afforded VA examination in connection with 
this claim.  The appellant has had an opportunity to review 
and comment on the evidence, and has been afforded 
appropriate due process as set forth in VA regulations.  All 
evidence identified by the veteran, including clinical 
records, has been obtained.  Numerous requests for records, 
including from SSA, were sent in 1993, and resulted in 
responses that no records were located.  VA has issued more 
than 20 requests for records of various types and from 
various providers identified by the veteran.  The duty to 
assist the veteran in developing evidence to substantiate the 
claims addressed in this decision has been met, including 
through associating SSA records, VA and private clinical 
records, and evidence obtained from the Marine Corps 
Historical Center, with the claims files.  VA outpatient 
clinical records beginning in 1981 have been obtained and 
associated with the claims files.  The veteran has not 
identified any additional evidence not of record that might 
be relevant.

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Given the actual notices of the 
VCAA, the statements of record, and the development of the 
evidence, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  Mayfield, supra.

Law and regulations applicable to a claim for service 
connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  However, of 
the disorders addressed in this decision, only peripheral 
neuropathy, as an organic disease of the nervous system, is 
included among the diseases defined by statute or regulation 
as chronic.  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).
VA has changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD twice during the 
pendency of this appeal.  See Direct Service Connection 
(Post-Traumatic Stress Disorder), 64 Fed. Reg. 32,808 (June 
18, 1999); Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f) (2005)).  The 
criteria for evaluating PTSD claims in effect when the 
veteran submitted the 1993 claim are substantially the same 
as the current requirements, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  Compare 38 C.F.R. § 3.304(f) 
(2005) with 38 C.F.R. § 3.304(f) (1993).
The 1999 amendments primarily codified the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The Board notes that the 2002 amendments pertain 
to PTSD claims resulting from personal assault, and are not 
applicable to this claim, as the veteran does not allege 
personal assault.  38 C.F.R. § 3.304(f).
An additional change in the application of regulations which 
affects the outcome of the claim on appeal is the adoption, 
effective in 1996, of the Fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders of the American 
Psychiatric Association (4th ed. 1994) (DSM-IV).  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror".  DSM-IV at 427-28.
The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The following diseases are deemed 
associated with herbicide exposure, under VA law: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.309(e).  Liver disease and 
peripheral neuropathy, other than acute and subacute 
peripheral neuropathy, are not included on this list.  No 
disorder other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 C.F.R. § 3.307(a).

Claim for service connection for PTSD

By a statement submitted in June 1993, the veteran stated 
that stressors incurred in Vietnam were "seeing friends 
killed" and "daily shelling."  He stated his back was 
injured when a bunker he was in took a direct hit in July 
1967.  He stated that he was then evacuated to Phu Bai and 
then to Da Nang and then to a hospital ship off Chu Lai.  He 
stated one of his friends was killed in the bunker.  

The veteran's service medical records disclose that, in May 
1967, the veteran sought treatment for complaints of chest 
pain, coughing, and low back pain.  In late May 1967, the 
veteran reported continuing complaints of low back pain.  
Radiologic examination disclosed no abnormality.  

In early July 1967, the veteran was seen for complaints of 
low back pain of 10 days' duration.  Low back strain was 
diagnosed.  He was referred for evaluation at Dong Ha.  
Paraspinal muscle spasm was noted.  On July 10, he was seen 
for orthopedic evaluation.  He denied any specific injury 
related to the back pain.  A July 11, 1967 treatment note 
reflects that the veteran reported that his severe back pain 
was aggravated by motion.  The provider noted that IVP 
(intravenous pyelogram) and urinalysis were normal.  A July 
13, 1967, notation states that the veteran was just released 
from the USS SANCTUARY.  The notation states that the veteran 
"has had a most thorough and complete workup" including 
orthopedic consult, laboratory examination, and IVP 
examination.  Although this notation does not specifically 
state how long the veteran was away from his unit, it appears 
that the work-up began on July 10, 1967, since there is an 
orthopedic consultation report of that date in the record.  

A July 17, 1967 notation reflects that the veteran had a 
transitional vertebra at S1.  Clinical notations dated in 
September 1967 and November 1967 reflect that the veteran 
continued to complain of back pain, and those notations are 
devoid of any report of a specific injury related to that 
complaint.

The veteran's personnel records reflect that, while in 
Vietnam, the veteran was assigned to HqCo (Headquarters 
Company), 7th Communications Battalion, from March 19, 1967 
through May 1, 1967, to CommSptCo (Communications Support 
Company), 7th Communications Battalion, from May 2, 1967 
through July 14, 1967, and then to HqCo from July 15 to July 
27, 1967, when he left Vietnam.  Unit records obtained from 
the Marine Corps Historical Center reflect, in late May, 
CommSptCo prepared to move to Dong Ha.  

The unit records for the period from March 1, 1967 through 
July 31, 1967 are of record.  The unit histories show that 
the 7th Communications Battalion sustained four deaths and 18 
casualties in June 1967.  The records specify that one death 
occurred when a vehicle went over a land mine and was 
destroyed.  The unit history for that period notes that the 
deaths and injuries occurred in Communications Company, Radio 
and Relay Construction Company, and in units administratively 
attached to the 7th Communications Battalion (CAC units).  

The unit histories also disclose that on July 10, 1967, an 
AN/TSC-15 Communication van belonging to CommSptCo was 
destroyed by enemy artillery fire.  Two members of the 7th 
Communications Battalion died, three were wounded in action, 
and 15 were wounded in action but not evacuated, during July 
1967.   The unit records do not state if causalities were 
sustained on any date other than July 10, 1967.  

Analysis

The July 13, 1967 medical treatment note states that the 
veteran "admits to being anxious and doesn't want to return 
to Dong Ha."  While the unit records confirm that the 
veteran's unit, the CommSptCo, may have come under enemy fire 
on July 10, 1967, at Dong Ha, the veteran was not with his 
unit at that time.  

The service medical records confirm that the veteran was 
treated for back pain while in Vietnam, as he alleges.  
However, there is no notation in any of the treatment records 
that he alleged that he was injured during an enemy attack on 
a bunker, nor is there any reference to any type of traumatic 
injury or reference to artillery fire in relationship to the 
veteran's low back pain.  Rather, the treatment notes reflect 
that the veteran denied traumatic injury.  The Board finds 
these notations are persuasive evidence that the veteran did 
not sustain a back injury as a result of an explosion, 
artillery fire, or enemy action.  

The unit records and the veteran's service medical records 
conflict with the veteran's account of stressors he incurred 
in service.  The unit histories conflict with the veteran's 
statements that his unit came under constant shelling.  
Rather, the unit histories reflect that, at least within the 
perimeter of the base to which the veteran was assigned, that 
was not a regular occurrence, and the veteran has not alleged 
that his duties took him beyond the perimeter of the base.

In the absence of corroboration of a claimed stressor, the 
criteria for an award of service connection for PTSD have not 
been met.  38 C.F.R. § 3.304(f).  The preponderance of the 
evidence is against the claim, since there is no evidence, 
other than the veteran's own statements, which supports his 
allegations of stressors.  The evidence is not in equipoise, 
so the provision of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not applicable to warrant a more 
favorable determination.  The claim for service connection 
for PTSD must be denied.  

Claims for service connection for PCT, a liver disorder, and 
peripheral neuropathy

With respect to direct service connection for PCT, a liver 
disorder, and peripheral neuropathy, the service medical 
records are devoid of any reference to such disorders.  The 
veteran's July 1968 separation examination discloses that the 
veteran's skin, abdomen, viscera, and extremities were 
described as normal.  

Further service medical records dated from July 1968 through 
1971, including a separation examination conducted in March 
1971, disclose no diagnosis of PCT, a liver disorder, or 
peripheral neuropathy.  

Post-service clinical records associated with the claims 
files are voluminous.  Among those records, a December 1986 
private clinical record includes a notation that the veteran 
had a history of pancreatitis.  A February 1983 VA treatment 
note reflects that the veteran was to get physical therapy 
for complaints of numbness in the legs, and a diagnosis of 
peripheral neuropathy is listed.  These notations do not, 
however, support a finding that the veteran has a current 
diagnosis of peripheral neuropathy or a liver disorder, since 
nearly 20 years has expired since the more recent of the two 
notes was written.

In a statement submitted in June 1993, the veteran stated 
that he was treated for a liver disorder, diagnosed as 
cirrhosis, in 1975, at Martin Luther King, Jr., Hospital, in 
Los Angeles, California.  The RO obtained February 1976 
medical records from that facility which disclose a diagnosis 
of alcoholic hepatitis.  However, treatment records since 
1993, when the claims addressed in this decision were filed, 
are devoid of evidence of treatment or diagnosis of PCT, a 
liver disorder, or peripheral neuropathy.

Post-service clinical records, including the report of VA 
examination conducted in November 1993 and correctional 
facility records dating from December 1986 to September 2002, 
are devoid of evidence of treatment or diagnosis of PCT, a 
liver disorder, or peripheral neuropathy.

In a statement received in September 1998, the veteran 
reported that he was using tolnaftate lotion for peripheral 
neuropathy.  However, the clinical records dated in 1998 and 
thereafter are devoid of any reference to peripheral 
neuropathy.  The Board notes that tolnaftate is defined as 
"a topical antifungal agent."  Steadman's Medical 
Dictionary 1841 (27th ed. 2000).

Analysis

Medical evidence is required to prove the existence of a 
current disability.  Service connection cannot be granted for 
a disorder in the absence of medical evidence that the 
veteran has a disability due to the claimed disorder.  In 
this case, the VA examination and the clinical records 
documenting the veteran's care during the course of this 
appeal are devoid of assignment of a diagnosis of PCT, a 
liver disorder, or peripheral neuropathy.  

In the absence of current medical evidence that the veteran 
has a disability due to a claimed disorder, service 
connection for that disorder may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  The only evidence of record favorable 
to the veteran's contention that he has the claimed disorders 
is the statements supplied by the veteran as to his belief 
that these disorders are present.  The veteran's lay belief 
as to the appropriate diagnoses to be assigned for his 
medical problems is not competent medical evidence to 
establish that a claimed disorder is present.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The preponderance of the evidence is against the claims, 
since there is no medical evidence that a diagnosis of PCT, a 
liver disorder, or peripheral neuropathy has been assigned or 
treated during the pendency of this claim.  In the absence of 
medical evidence that any of the claimed disorders are 
present, further discussion of proof that such disorders are 
related to exposure to Agent Orange, may be presumed related 
to Agent Orange, or, in the case of peripheral neuropathy, 
may be presumed related to service, is not required.  The 
provisions of 38 U.S.C.A. § 5107(b) are not applicable to 
warrant a more favorable result.  The claims must be denied.


ORDER

The appeal for service connection for PTSD is denied.

The appeal for service connection for PCT is denied.

The appeal for service connection for a liver disorder is 
denied.

The appeal for service connection for peripheral neuropathy 
is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


